 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   LONDON WALLACE,                                     Case No. 1:19-cv-01199-AWI-SAB

12                  Plaintiff,                           ORDER GRANTING UNOPPOSED
                                                         MOTION FOR LEAVE TO FILE
13           v.                                          AMENDED COMPLAINT; VACATING
                                                         NOVEMBER 20, 2019 HEARING; AND
14   CITY OF FRESNO, et al.,                             CONTINUING THE MANDATORY
                                                         SCHEDULING CONFERENCE
15                  Defendants.
                                                         (ECF Nos. 6, 9)
16
                                                         ORDER REQUIRING PLAINTIFF TO FILE
17                                                       A PETITION FOR APPOINTMENT OF
                                                         GUARDIAN AD LITEM
18

19          London Wallace (“Plaintiff”) filed this civil rights action pursuant to 42 U.S.C. § 1983.

20 Currently before the Court is Plaintiff’s motion for leave to file an amended complaint to identify

21 a Doe defendant in this action.

22          The Court, having reviewed the record, finds this matter suitable for decision without oral

23 argument.      See Local Rule 230(g).     Accordingly, the previously scheduled hearing set on

24 November 20, 2019, will be vacated and the parties will not be required to appear at that time.

25          A.      Motion for Leave to File Amended Complaint

26          Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to amend shall be freely

27 given when justice so requires. Fed. R. Civ. P. 15(a)(2). The Ninth Circuit has held that “[t]his

28 policy is to be applied with extreme liberality.” Morongo Band of Mission Indians v. Rose, 893


                                                     1
 1 F.2d 1074, 1079 (9th Cir. 1990); Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051

 2 (9th Cir. 2003). “In the absence of any apparent or declared reason—such as undue delay, bad

 3 faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies by

 4 amendments previously allowed, undue prejudice to the opposing party by virtue of allowance of

 5 the amendment, futility of amendment, etc.—the leave sought should, as the rules require, be

 6 ‘freely given.’ ” Eminence Capital, LLC, 316 F.3d at 1052 (quoting Foman v. Davis, 371 U.S.

 7 178, 182 (1962)).

 8          In considering the factors, the Court finds that leave to amend should be granted.

 9 Plaintiff has not previously filed an amended complaint. The matter was just recently removed

10 from state court and a scheduling conference is set to be held on November 5, 2019. Finally,

11 Defendants do not oppose the request so there is no argument that the request is made in bad

12 faith or that Plaintiff unnecessarily delayed in seeking to amend nor have Defendants argued that

13 they will suffer any prejudice by virtue of the amendment.

14          As the motion for leave to amend is being granted, the Court shall continue the

15 mandatory scheduling conference in this matter to allow for service on the new defendant and for

16 a responsive pleading to be filed.

17          B.     Appointment of Guardian Ad Litem

18          Additionally, Plaintiff is a minor and the complaint states that the action is brought by his

19 guardian ad litem. Pursuant to the Local Rules of the Eastern District of California, upon
20 commencing this action on behalf of a minor, “the attorney representing the minor or

21 incompetent person shall present (1) appropriate evidence of the appointment of a representative

22 for the minor or incompetent person under state law or (2) a motion for the appointment of a

23 guardian ad litem by the Court, or, (3) a showing satisfactory to the Court that no such

24 appointment is necessary to ensure adequate representation of the minor . . . .” L.R. 202(a).

25          Accordingly, Plaintiffs’ counsel shall file evidence that the representative has been

26 appointed under state law or a petition for appointment of a guardian ad litem that meets the
27 requirements of Rule 202.

28 / / /


                                                     2
 1          C.      Order

 2          Based on the forgoing, IT IS HEREBY ORDERED that:

 3          1.      Plaintiff’s unopposed motion for leave to file an amended complaint is

 4                  GRANTED and Plaintiff shall file the amended complaint within five (5) days of

 5                  the date of entry of this order;

 6          2.      Defendants City of Fresno, Fresno Police Department and Christopher Martinez

 7                  shall file a responsive pleading within fourteen (14) days of the filing of the

 8                  amended complaint;

 9          3.      The scheduling conference set for November 5, 2019 is CONTINUED to

10                  January 7, 2020, at 10:00 a.m. in Courtroom 9; and

11          4.      Within fourteen (14) days of the date of service of this order, Plaintiff shall file

12                  proof that a representative has been appointed under state law or a petition for

13                  appointment of a guardian ad litem.

14
     IT IS SO ORDERED.
15

16 Dated:        October 3, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
17

18

19
20

21

22

23

24

25

26
27

28


                                                       3
